—Order and judgment (one paper), Supreme Court, New York County (William McCooe, J.), entered on or about August 4, 2001, which dismissed the CPLR article 78 petition seeking a direction to respondents to recalculate petitioner’s credit for time spent in jail, unanimously affirmed, without costs.
Petitioner is not entitled to receive credit for almost four years of federal jail time against the sentence he is currently serving in this State. Petitioner would be entitled to such credit only if he could demonstrate that his federal incarceration was solely the result of detainers issued by this State (see, Penal Law § 70.30 [3]; Matter of Peterson v New York State Dept. of Correctional Servs., 100 AD2d 73). On the contrary, the record discloses that petitioner’s federal incarceration, for which he received credit toward his federal sentence, was occasioned by his having been charged with federal crimes that were unrelated to the crimes of which he was convicted and for which he is currently incarcerated in this State, and there is no indica*232tion that he was denied bail in the federal matter, or was otherwise unable to obtain his release from custody, solely because of this State’s detainer (see, Matter of Bentley v Demskie, 250 AD2d 886, appeal dismissed 92 NY2d 884, cert denied 525 US 1044). We have considered and rejected petitioner’s remaining claims. Concur—Saxe, J.P., Sullivan, Lerner, Rubin and Friedman, JJ.